Title: James Macpherson to Charles Macpherson, 7 August 1773
From: Macpherson, James
To: Macpherson, Charles


                    
                        My Dear Sir
                        London August 7th 1773
                    
                    I received your letter. I should be glad to accommodate any friend of yours; especially one of Mr. Jefferson’s taste and character. But I cannot, having [re]fused them to so many, give a copy of the Gaëlic poems with any decency [o]ut of my hands. The labour, besides, would be great. I know of none, that could copy them. My manner and my spelling differ from others: And I have the vanity [to] think, that I am in the right. Make my humble respects to your American friend. Excuse me as you can to him; and pray excuse me yourself. I seldom hear from you; the truth is I am so negligent in  writing myself, that I cannot, with any justice, blame any other, on that head. I have heard from your friend William once. I suppose he has, now, dived behind his hills. He has his comfortable things there also; though, I suppose he recollects London with some pleasure. I am My dear Sir Yours most affectionately,
                    
                        James Macpherson
                    
                